October 10, 2008

Ms. Claudia Wilson Frost
909 Fannin Street, Suite 2000
Houston, TX 77010

Mr. Frank Costilla
Law Offices of Frank Costilla
5 East Elizabeth
Brownsville, TX 78520

Mr. Jules L. Laird Jr.
The Galleria Financial Center
5075 Westheimer, Suite 1150
Houston, TX 77056
Mr. Britton D. Monts
1701 North Market, Suite 330
Dallas, TX 75202

Mr. Hector H. Cardenas
2600 Via Fortuna, Suite 300
Austin, TX 78746


Ms.  Rebecca  Gomez  Sexton
1814 Greenbriar Avenue
Brownsville, TX 78520

RE:   Case Number:  05-0653
      Court of Appeals Number:  13-01-00062-CV
      Trial Court Number:  93-02-00706-A

Style:      GILBERT KERLIN, INDIVIDUALLY, GILBERT KERLIN, TRUSTEE, WINDWARD
      OIL & GAS CORP., AND PI CORP.
      v.
      CONCEPCION SAUCEDA, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced  cause.   The  Court's  opinion  of  August  29,  2008   is
withdrawn and the opinion of this date is issued.   The  concurring  opinion
by Justice Brister and the judgment,  issued  August  29,  2008,  remain  in
place.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |
|   |Mr. Rance L. Craft |